PER CURIAM.
Plaintiffs appeal from a judgm'ent dismissing for want of equity their complaint for infringement of Claims 5, 6, 7, and 9 of patent to Barry, number 1,422,167.
In Barry et al. v. Studebaker Corp., 7 Cir., 113 F.2d 400, this court held the same claims invalid for want of invention.
We have re-examined the record in that cause and carefully studied the one presented here. Plaintiffs relied upon the same claims in each cause; they offered the testimony of the same patent expert, substantially to the same effect in each. The same prior art was presented. So far as validity is in controversy the records are substantially identical.
Plaintiffs assert at great length that both the District Court and this court were wrong in the prior case, and attempt now to relitigate the issue of validity. Careful examination of the patent, in the light of Lefler, 775,831; Johnston and Kraner, 1,-382,089; Olsen, 1,213,241; Parker, 1,294,-825; Smith, 1,347,183; Baker, 1,123,065; Phipps, 735,812 and Custer, 1,150,103 is convincing that we were not in error in our previous decision. We adopt the analysis made by Judge Treanor and agree that no originality or novelty is disclosed in the claims relied upon.
The judgment is affirmed.